Foley, J., dissenting: With respect to the three 1993 docketed cases, I agree with the majority. We should hold the parties to their stipulation. If, however, a stipulation has not been filed with, or relied upon by, the Court, and either party objects to its enforcement, the stipulation generally should not be enforced. In Cole v. Commissioner, 30 T.C. 665, 674 (1958), affd. 272 F.2d 13 (2d Cir. 1959), we stated: once a stipulation is filed by both sides, it is binding upon them. Cf. Fred M. Saigh, Jr., 26 T.C. 171. But where, for whatever reason, the parties are not in agreement at the time the case is called for trial, it is wholly irrelevant in this connection that they may have been in agreement at some earlier time. * * * I agree. With respect to the 1994 docketed case, we should not enforce the parties’ prior agreement.